                  Case 1:18-cr-00352-NRB Document 47 Filed 02/09/21 Page 1 of 1
                                                  U.S. Department of Justice
         [Type text]
                                                                United States Attorney
                                                                Southern District of New York
                                                                The Silvio J. Mollo Building
                                                                One Saint Andrew’s Plaza
                                                                New York, New York 10007



                                                                February 8, 2021

         By ECF
         The Honorable Naomi Reice Buchwald
         United States District Judge
         Southern District of New York
         500 Pearl Street
         New York, New York 10007

                 Re:    United States v. Deivy Alexander Artunduaga Ramirez, 18 Cr. 352 (NRB)

         Dear Judge Buchwald:

                  The Government respectfully submits this letter on behalf of both parties to jointly request
         that, in order to permit the parties additional time to discuss a potential pretrial disposition in this
         case and in light of guidance from public health authorities regarding risks related to COVID-19
         exposure, the Court adjourn for approximately sixty (60) days the conference currently scheduled
         for February 25, 2021, at 11:00 AM.

                The parties also respectfully request that the Court exclude time under the Speedy Trial
         Act, 18 U.S.C. § 3161(h)(7)(A), from February 25, 2021, until the date of the rescheduled status
         conference, in light of the circumstances of the COVID-19 pandemic and in order to permit
         additional time for discussions regarding a potential pretrial resolution.
Application granted. The status
conference is adjourned until April                             Respectfully submitted,
27, 2021 at 10:30 a.m. The Court
excludes time under the Speedy                                  AUDREY STRAUSS
                                                                United States Attorney
Trial Act through that date. See 18
                                                                Southern District of New York
U.S.C. § 3161(h)(7)(A).
SO ORDERED.
                                                            By: s/ Jarrod L. Schaeffer
                                                                Alison G. Moe
                                                                Robert B. Sobelman
                                                                Jarrod L. Schaeffer
                                                                Assistant United States Attorneys
Dated:     New York, New York
                                                                Tel.: (212) 637-2225 / 2616 / 2270
           February 9, 2021
         cc:     Donald Yannella, Esq. (via ECF)
